Citation Nr: 0937442	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service.  

2.  Bilateral tinnitus is not attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Bilateral tinnitus was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in October 2006 which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
and post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The claimant was also afforded a VA examination in February 
2007.  38 C.F.R. § 3.159(c)(4).  This examination is adequate 
as the claims file was reviewed, the examiner reviewed the 
pertinent history, examined the Veteran, and provided 
rationale.  The records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Thus, while the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

While the Veteran is competent to report that he has 
experienced difficulty hearing and with tinnitus, the 
February 2007 medical opinion addressed below is more 
probative since the issues at hand do not involve a simple 
medical assessment, but rather requires a complex medical 
assessment with regard to etiology.  See Jandreau; see also 
Woehlaert.  





Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that the Veteran 
underwent an August 1951 entrance examination which revealed 
that his hearing was normal on whispered voice testing.  
Further, physical examination of the ears was also normal.  
The Veteran also underwent audiological testing on his 
separation examination in August 1955.  Again, whispered 
voice testing and physical examination were both normal.  

During the one year presumptive period after service, hearing 
loss disability was not manifest nor diagnosed.  

In July 2005, the initial claim of service connection for 
hearing loss and tinnitus was received.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  A veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim.  Shaw v. Principi, 3 Vet. App. 365 (1992).

In conjunction with his claim, the Veteran was afforded a VA 
examination including an audiology evaluation in February 
2007.  The examiner reviewed the claims file.  The Veteran 
reported tat his hearing loss began 5-6 years ago and his 
tinnitus began 10 years ago.  The Veteran related that he had 
inservice noise exposure as a heavy metal repair worker for 
shops.  He indicated that he was not provided ear protection.  
As a civilian, he related that he worked as a machinist for 
20 years and wore ear protection about 90 percent of the 
time.  Recreationally, he had been a hunter all of his life 
and had at least once failed to wear ear protection.  He 
stated that he also went to the rifle range, but always used 
ear protection.  Hearing loss disability was demonstrated as 
contemplated within 38 C.F.R. § 3.385.  The examiner opined 
that the Veteran had bilateral sensorineural hearing loss.  

The examiner stated that after a review of the claims file, 
audiometric data indicated normal whisper test bilaterally on 
entrance and separation from service.  The Veteran had also 
reported having running ears on his examination.  The 
examiner indicated that the Veteran had a moderate high 
frequency hearing loss bilaterally that would be consistent 
with presbycusis as well as the amount of occupational and 
recreational noise exposure incurred.  The Veteran did not 
notice hearing loss or tinnitus until the past 10 years, 
which was about 50 years after service separation.  The loss 
in the left ear was further reduced due to ear infections 
which were unrelated to noise exposure.  The examiner stated 
that there was not enough evidence to infer that military 
noise exposure would have caused hearing loss or tinnitus 
damage.  Thus, it was not as likely as not that hearing loss 
or tinnitus were related to service.  

The Veteran's representative indicated that whispered voice 
testing did not detect high frequency hearing loss.  The 
Board notes that whispered and spoken voice hearing tests are 
not necessarily sufficiently sensitive to rule out the 
presence of a high frequency impairment.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995) (Board conceded that the 
whispered voice test "cannot detect hearing loss with 
anywhere near the precision of an audiogram").  However, the 
VA examiner also had access to the complete claims file.  The 
Veteran did not notice hearing loss for about 5 decades after 
he left service.  He was exposed to post-service loud noises.  
The examiner had the history of both inservice and post-
service noise exposure as well as the reported time of onset.  
The examiner concluded that it was not as likely as not that 
hearing loss or tinnitus were related to service.  Thus, the 
VA examination report includes satisfactory rationale and a 
basis for that rationale.  Even if the whispered voice 
testing is in fact flawed, a new examination will not include 
other evidence contemporaneous to service.  The only 
available medical findings consist of the inservice ear 
evaluations.  The same fact pattern would be of record.  
Thus, there is no basis for a new examination.  

In sum, the competent medical evidence shows that hearing 
loss and tinnitus are not related to service.  The Board 
attaches the most significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  The documentary 
record includes no inservice complaints, findings, treatment 
or diagnosis of hearing loss or tinnitus.  Post-service, 
there is no record of complaints, findings, treatment or 
diagnosis of hearing loss or tinnitus for decades.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley.  Neither the Board nor the Veteran 
is competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Cohen.  

Accordingly, due to the lack of hearing loss during service, 
within the initial post service year, for decades thereafter, 
and considering the probative negative nexus opinion, service 
connection for hearing loss is not warranted.  Likewise, 
service connection for tinnitus is not warranted based on the 
lack of tinnitus during service, for decades thereafter, and 
considering the probative negative nexus opinion.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  


REMAND

The Veteran asserts that he has a lung disability which is 
related to claimed inservice asbestos exposure.  A review of 
the current outpatient treatment records fails to show that 
the Veteran has a lung disorder; however, February 2007 
records refer to the Veteran being afforded pulmonary 
function tests (PFTs) which are not of record.  When 
reference is made to pertinent medical records, especially 
records in VA's possession, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
These records should be obtained in compliance with VA's duty 
to assist.  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease,  keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993).  As noted, the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases. Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

In this case, the record does not reflect compliance with 
M21-1 procedures if a lung disorder was shown on the PFTs.  
The Veteran should be examined to determine if the Veteran 
currently has a respiratory disability which is attributable 
to service to include probable asbestos exposure during 
service, if that history is verified.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain the VA PFTs performed in 
conjunction with the notation in the 
February 6, 2007 records.  Associate 
these records with the claims file.  If 
the Veteran was not afforded this 
testing, the RO/AMC should so indicate.  

2.  Send the veteran a letter in 
compliance with DVB Circular and M21-1, 
Part VI regarding alleged asbestos 
exposure.  

3.  Schedule the Veteran for a 
respiratory examination.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  

The examiner should opine whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
the Veteran currently has a chronic 
respiratory disability that is 
attributable to service to include 
probable asbestos exposure during 
service, if his history is consistent 
with that exposure.

A rationale for any opinion expressed 
should be provided.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record and taking into 
consideration M21-1, Part VI.  If the 
issue remains denied, the Veteran should 
be provided with a supplemental statement 
of the case as to any issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


